Citation Nr: 1046483	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to the service-connected posttraumatic stress 
disorder (PTSD) or as due to exposure to herbicides (Agent 
Orange).

2.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970, 
including service in the Republic of Vietnam from March 1968 to 
March 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, that denied 
service connection for hypertension and granted service 
connection for PTSD at a 30 percent disability rating.  In a 
March 2009 rating decision, the RO increased the disability 
rating for PTSD to 50 percent.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

A remand is required for another VA examination of the Veteran's 
hypertension to determine the nature and etiology of the 
disorder, including whether it is a result of, or have been 
aggravated by, his service-connected PTSD, or whether it is due 
to exposure to Agent Orange during service, and to obtain a 
complete and detailed rationale to any such medical nexus opinion 
provided.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury." 38 C.F.R. § 3.310(a). Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service- connected.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

In this regard, a review of the claims file reveals a June 2008 
VA examination report, which included a diagnosis of essential 
hypertension and an opinion that "[t]he preponderance of medical 
evidence does not support the diagnosis of sustained hypertension 
as a result of post traumatic syndrome [sic]."  In this case, 
the Board finds the June 2008 VA examiner's medical nexus opinion 
to be inadequate because it is unsupported by an explanation.  
See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Stefl 
v. Nicholson, 21 Vet. App. 120 124 (2007)).  To be adequate, a 
medical opinion must do more than state a conclusion that a 
medical condition is unrelated to a service-connected disability 
or to the Veteran's military service; rather, that conclusion 
must be supported with sufficient rationale and explanation.  
Stefl, 21 Vet. App. at 124.  In addition, the examiner employed 
an incorrect standard because under the law, VA must grant 
service connection if it is at least as likely as not that the 
disability is related to service or to a service-connected 
condition.  38 C.F.R. § 3.102 (2010).  Thus, another remand is 
necessary for another complete VA examination of the Veteran's 
hypertension and for a complete and detailed rationale and 
explanation of any medical nexus opinion concerning the 
relationship between the Veteran's hypertension and his service-
connected PTSD or his military service.

As to his PTSD claim, the Board observes that the most recent 
formal VA examination was conducted in June 2008.  In July 2008, 
the Veteran's VA treating physician indicated that he had a 
blunted affect, the tendency to become circumstantial in his 
thought processes, and impairment in his short-term memory.  The 
VA physician also reported that the Veteran had no social 
relationships outside his immediate family, and had great 
difficulty in work relationships due to becoming easily angered, 
irritable, and intolerant due to his PTSD.  The Veteran also 
reportedly suffered from the psychotic symptom of hearing 
something outside his home at night, which is part of the 
symptoms of hypervigilance and hyperstartle response of PTSD.  

VA treatment records dated from December 2007 to March 2009 show 
decreasing Global Assessment of Functioning (GAF) scores, from a 
GAF score of 52 (representing "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)") in December 2007, to a GAF score of 49 in March 2009 
(representing "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)").  DSM-IV at 46-47.  

Further, a July 2009 VA treatment record shows that the Veteran 
reported being very irritable, intolerant, and frustrated.  He 
also reported anhedonia.  He had been placed on light duty at 
work and was confined to one area due to his irritability.  In 
addition, his wife indicated that he would call out the names of 
people he would like to kill.  He also talked in his sleep, 
saying that he wished he were dead.  The Veteran had trouble 
getting out of bed in the morning.  His memory was quite poor, 
causing him to get lost and call family members by different 
names.  He also was prone to bouts of violence, throwing 
household items in anger, though he had not been violent with his 
family members.  The Veteran's family members did not want to be 
around him due to his moods.  He also had been verbally short 
with his grandson.  Examination showed the Veteran to be in 
physical discomfort due to wearing a brace on the right wrist and 
elbow.  He had a blunted affect, was down, and was very 
irritable.  His thought process was logical and goal-directed, 
with a tendency to become circumstantial.  He was very 
hypervigilant, edgy, and paranoid at night.  The examiner 
estimated that his GAF score at the time was 49 and noted that 
the Veteran's PTSD "was much worse."

Thus, the record indicates that the Veteran's psychiatric 
disability may have worsened since the most recent examination, 
which was conducted in June 2008.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the current 
nature, extent and severity of his psychiatric disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

The Board also observes that the Veteran receives VA treatment 
for this condition, and records of his VA care, dated since July 
2009, have not been associated with the claims folder.  Under the 
law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  The RO must also ensure that 
all post-service records relating to the Veteran's hypertension 
are associated with the claims folder.  For this reason as well, 
the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
afford the Veteran an appropriate VA 
examination to determine whether his 
hypertension is related to or had its onset 
in service or within one year of discharge 
or, alternatively, is related to his PTSD.  
The claims folder should be made available 
and reviewed by the examiner and all 
indicated tests should be conducted.

Following the examination, the examiner must 
opine as to whether it is at least as likely 
as not that the Veteran's hypertension is 
related to or had its onset in service, or 
developed within one year of his discharge.  
In responding to this inquiry, the examiner 
must acknowledge and discuss the impact, if 
any, of the Veteran's presumed in-service 
exposure to Agent Orange.  The examiner must 
also state whether it is at least as likely 
as not that the Veteran's hypertension was 
caused or aggravated by his PTSD.  All 
findings and conclusions should be 
accompanied by a rationale and set forth in a 
legible report.

2.  After associating any pertinent, 
outstanding records with the claims folder, 
so schedule for the Veteran a VA psychiatric 
examination to assess the current severity of 
his psychiatric disability.  The claims 
folder should be made available and reviewed 
by the examiner.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The examination 
report should include a complete discussion 
of the Veteran's subjective complaints, 
findings on mental status examination, and a 
multi-axial diagnosis with Global Assessment 
of Functioning (GAF) score.  

The examiner must report the impact of the 
Veteran's PTSD on his social functioning.  
The examiner also should discuss the extent 
to which his PTSD affects the Veteran's 
ability to secure or maintain employment.  
All findings and conclusions should be 
accompanied by a rationale and set forth in a 
legible report.

3.  Readjudicate the appeal.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental SOC (SSOC) and give them an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

